Name: Commission Regulation (EEC) No 3127/80 of 2 December 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 12. 80 Official Journal of the European Communities No L 328/9 COMMISSION REGULATION (EEC) No 3127/80 of 2 December 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears 1570/70 and (EEC) No 1641 /75 to the elements communicated to the Commission in accordance with Article 4 ( 1 ) of Regulation (EEC) No 1570/70 and Article 4 ( 1 ) of Regulation (EEC) No 1641 /75 that the standard average values should be fixed as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 The standard average values provided for in Article 2 ( 1 ) of Regulation (EEC) No 1570/70 and in Article 2 ( 1 ) of Regulation (EEC) No 1641 /75 shall be as shown in the tables in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 5 December 1980 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits ( ! ), as last amended by Regulation (EEC) No 223/78 (2 ), and in particular Article 2 thereof, Having regard to Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears (3), as amended by Regulation (EEC) No 224/78 (4), and in particular Article 2 thereof, Whereas it follows from the application of the notes and criteria laid down by Regulations (EEC) No This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 December 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission (&gt;) OJ No L 171 , 4 . 8 . 1970 , p. 10 . (2 ) OJ No L 32, 3 . 2 . 1978 , p. 7 . ( 3 ) OJ No L 165, 28 . 6 . 1975 , p. 45 . 4 ) OJ No L 32, 3 . 2 . 1978 , p. 10 . No L 328 / 10 Official Journal of the European Communities 4. 12. 80 ANNEX Table I : Citrus fruits Amount of standard average values/ 100 kg gross Code Description Bfrs/Lfrs Dkr DM FF £Irl Lit Fi £ 1 . 1.1 1.2 1.3 1.4 1.5 1.6 2 . 2.1 2.1.1 2.1.2 2.1.3 2.2 2.3 2.4 2.5 3 . 3.1 3.2 3.3 3.4 3.5 3.6 4 . 5 . 6 . 7 . Lemons :  Spain (deleted)  Countries in southern Africa  Other African countries and countries on the Mediterranean  USA  Other countries Sweet oranges :  Countries on the Mediterranean :  Navels (with the exception of Navel sanguines), Navelines , Navelates , Salus ­ tianas , Vernas , Valencia lates, Maltese blondes, Shamoutis , Ovalis , Trovita , Hamlins  Sanguines and semi-sanguines , including Navel sanguines and Maltese sanguines . .  Other  Countries in southern Africa  USA  Brazil  Other countries Grapefruit and pomelos : (deleted)  Cyprus , Egypt, Gaza , Israel, Turkey  Countries in southern Africa  USA  Other American countries  Other countries Clementines Mandarines , including Wilkins Monreales and satsumas Tangerines , tangelos , tangors and other citrus fruits falling within subheading 08.02 B of the Common Customs Tariff, not elsewhere speci ­ fied or included 1 906 1 599 1 972 2 207 2 624 1 144 769 755 1 250 1 359 1 938 1 588 1 096 1 205 1 816 1 249 362-85 304-39 375-37 420-08 499-34 217-71 146-42 143-70 237-86 258-78 368-95 302-37 208-67 229-42 345-66 237-81 118-36 99-29 122-44 137-03 162-88 71-01 47-76 46-87 77-59 84-41 1 20-35 98-63 68-06 74-83 112-75 77-57 274-54 230-31 284-01 317-85 377-81 164-72 110-79 108-73 179-97 195-80 279-16 228-78 157-88 173-58 261-53 179-93 31-75 26-63 32-84 36-76 43-69 19-05 12-81 12-57 20-81 22-64 32-28 26-46 18-26 20-07 30-24 20-81 56 185 47 133 58 123 65 047 77 319 33 71 1 22 673 22 251 36 832 40 070 57 129 46 821 32 311 35 524 53 523 36 824 128-31 107-64 132-74 148-55 176-58 76-99 51-78 50-82 84-11 91-51 130-47 106-93 73-79 81-13 1 22-23 84-10 26-05 21-85 26-95 30-16 35-85 15-63 10-51 10-31 17-08 18-58 26-49 21-71 14-98 16-47 24-82 17-07 4. 12. 80 Official Journal of the European Communities No L 328/ 11 Table II : Apples and pears Code Description Amount of standard average values/ 100 kg gross Bfrs / Lfrs Dkr DM FF £Irl Lit FI £ 8 . 8.1 Apples :  Countries of the southern hemisphere . . . . 8.2  European third countries 979 186-47 60-82 141-09 16-31 28 874 65-94 13-39 8.3  Countries of the northern hemisphere other than European countries 1 748 332-81 108-56 251-81 29-12 51 534 117-69 23-90 9 . Pears : \ \\\I\ 9.1  Countries of the southern hemisphere . . . . -l -l-l\ -l 9.2  European third countries -l-l-l\-l    9.3  Countries of the northern hemisphere other than European countries -f 1 )  (1)  (1)  (1)  (1) -(') - (1 ) -O (') The standard average value for this code number is established by Regulation (EEC) No 2451 /80 of 24 September 1980 (OJ No L 253 , 26 . 9 . 1980).